DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2022 and 06/30/2022 have been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff (US PgPub No. 2017/0251173) in view of Kaku (US PgPub No. 2002/0049728).
Regarding claim 1, Siminoff teaches a method comprising: receiving (figure 1 items 110 and 112), by a base station (figure 1 item 100), video data from a camera (figure 1 item 102), the video data capturing motion of an individual within a field of vision of the camera (paragraphs 0153, 0156, 0170, 0197, 0208, and 0214; motion in front of the camera); generating, by the base station, a notification of the motion captured by the video data, the notification indicating presence of the individual (paragraphs 0153, 0156, 0170, 0197, 0208, and 0214; motion in front of the camera and notification); sending, by the base station, the video data to a cloud server for viewing by a user using a user device (figure 1 items 118 and 114; sending video data to a cloud server for viewing by a user using a user device); and sending, by the base station, an alert of the notification of the motion to the user device for the user to view the video data on the cloud server (figure 13 item B210 notification and also figure 13 item B404 – B208 along with item B214; figure 14 items B308 also figure 14 items B304 – B308 and B210b or figure 15 items B410 also figure 14 items B404 = B408 and B412b).
However, Siminoff fails to teach wirelessly receiving by a base station. Kaku, on the other hand teaches wirelessly receiving by a base station.
More specifically, Kaku teaches wirelessly receiving by a base station (figure 1 item 40 sending data to item 20 for processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kaku with the teachings of Siminoff to have a system with improved processing, thereby improving processing in Siminoff.

Regarding claim 2, as mentioned above in the discussion of claim 1, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches causing, by the base station, operation of the camera to switch from a first communication channel to a second communication channel to provide the video data directly from the camera to the cloud server based on characteristics of the first communication channel and characteristics of the second communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video).

Regarding claim 3, as mentioned above in the discussion of claim 2, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein causing the operation of the camera to switch from the first communication channel to the second communication channel is responsive to determining, by the base station, that the second communication channel has a higher bit rate than the first communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; note: live versus recorded video is at different bit rate due to display/storage).

Regarding claim 4, as mentioned above in the discussion of claim 2, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein causing the operation of the camera to switch from the first communication channel to the second communication channel is responsive to determining, by the base station, that a second frequency band of the second communication channel has higher frequencies than a first frequency band of the first communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; note: live versus recorded video is at different frequency band due to display/storage).

Regarding claim 5, as mentioned above in the discussion of claim 2, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein causing the operation of the camera to switch from the first communication channel to the second communication channel comprises causing, by the base station, the camera to adjust an encoding of the video data from a first encoding type to a second encoding type, the first encoding type and the second encoding type producing the video data at different bit rates (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; live versus recorded video is at different bit rate and encoding due to display/storage).

Regarding claim 6, as mentioned above in the discussion of claim 5, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein the second encoding type encodes the video at a higher bit rate than the first encoding type (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; live versus recorded video is at different bit rate and encoding due to display/storage).

Regarding claim 7, as mentioned above in the discussion of claim 1, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches causing, by the base station, operation of the camera to switch from a first communication channel to a second communication channel to provide the video data directly from the camera to the user device based on characteristics of the first communication channel and characteristics of the second communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video, wherein video data directly from the camera to the user device).

Regarding claim 8, Siminoff teaches an electronic device (figure 2 item 130), comprising: one or more processors (figure 12 item 148); and memory storing instructions, wherein the processor is configured to execute the instructions such that the processor and memory (paragraph 0183; microprocessor being controlled by instructions stored in memory) are configured to: receive video data from a camera (figure 1 item 102), the video data capturing motion of an individual within a field of vision of the camera (paragraphs 0153, 0156, 0170, 0197, 0208, and 0214; motion in front of the camera); generate a notification of the motion captured by the video data, the notification indicating presence of the individual (paragraphs 0153, 0156, 0170, 0197, 0208, and 0214; motion in front of the camera and notification); send the video data to a cloud server for viewing by a user using a user device (figure 1 items 118 and 114; sending video data to a cloud server for viewing by a user using a user device); and send an alert of the notification of the motion to the user device for the user to view the video data on the cloud server (figure 13 item B210 notification and also figure 13 item B404 – B208 along with item B214; figure 14 items B308 also figure 14 items B304 – B308 and B210b or figure 15 items B410 also figure 14 items B404 = B408 and B412b).
However, Siminoff fails to teach wirelessly receiving by a processor. Kaku, on the other hand teaches wirelessly receiving by a processor.
More specifically, Kaku teaches wirelessly receiving by a processor (figure 1 item 40 sending data to item 20 for processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kaku with the teachings of Siminoff to have a system with improved processing, thereby improving processing in Siminoff.

Regarding claim 9, as mentioned above in the discussion of claim 8, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein the instructions when executed by the processor further configure the processor and memory to: cause operation of the camera to switch from a first communication channel to a second communication channel to provide the video data directly from the camera to the cloud server based on characteristics of the first communication channel and characteristics of the second communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video).

Regarding claim 10, as mentioned above in the discussion of claim 9, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein the instructions cause the operation of the camera to switch from the first communication channel to the second communication channel responsive to a determination that the second communication channel has a higher bit rate than the first communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; note: live versus recorded video is at different bit rate due to display/storage).

Regarding claim 11, as mentioned above in the discussion of claim 9, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein the instructions cause the operation of the camera to switch from the first communication channel to the second communication channel responsive to a determination that the second frequency band of the second communication channel has higher frequencies than a first frequency band of the first communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; note: live versus recorded video is at different frequency band due to display/storage).

Regarding claim 12, as mentioned above in the discussion of claim 9, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein the instructions cause the operation of the camera to switch from the first communication channel to the second communication channel by configuring the processor and memory to adjust an encoding of the video data from a first encoding type to a second encoding type, the first encoding type and the second encoding type producing the video data at different bit rates (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; live versus recorded video is at different bit rate and encoding due to display/storage).

Regarding claim 13, as mentioned above in the discussion of claim 12, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein the second encoding type encodes the video at a higher bit rate than the first encoding type (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; live versus recorded video is at different bit rate and encoding due to display/storage).

Regarding claim 14, as mentioned above in the discussion of claim 8, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein the instructions when executed by the processor further configure the processor and memory to: cause operation of the camera to switch from a first communication channel to a second communication channel to provide the video data directly from the camera to the user device based on characteristics of the first communication channel and characteristics of the second communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video, wherein video data directly from the camera to the user device).

Regarding claim 15, Siminoff teaches a method (figures 13 – 15) comprising: sending, by a camera (figure 1 item 102), video data to a base station (figure 1 item 100), the video data capturing motion of an individual within a field of vision of the camera (paragraphs 0153, 0156, 0170, 0197, 0208, and 0214; motion in front of the camera); generating, by the camera, a notification of the motion captured by the video data, the notification indicating presence of the individual (paragraphs 0153, 0156, 0170, 0197, 0208, and 0214; motion in front of the camera and notification); causing, by the camera, the base station to send the video data to a cloud server for viewing by a user using a user device (figure 1 items 118 and 114; sending video data to a cloud server for viewing by a user using a user device); and sending, by the camera, an alert of the notification of the motion to the user device for the user to view the video data on the cloud server (figure 13 item B210 notification and also figure 13 item B404 – B208 along with item B214; figure 14 items B308 also figure 14 items B304 – B308 and B210b or figure 15 items B410 also figure 14 items B404 = B408 and B412b).
However, Siminoff fails to teach wirelessly sending, by a camera, video data to a base station. Kaku, on the other hand teaches wirelessly sending, by a camera, video data to a base station.
More specifically, Kaku teaches wirelessly sending, by a camera, video data to a base station (figure 1 item 40 sending data to item 20 for processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kaku with the teachings of Siminoff to have a system with improved processing, thereby improving processing in Siminoff.

Regarding claim 16, as mentioned above in the discussion of claim 15, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches switching, by the camera, from a first communication channel to a second communication channel to provide the video data directly from the camera to the cloud server based on characteristics of the first communication channel and characteristics of the second communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video).

Regarding claim 17, as mentioned above in the discussion of claim 16, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein switching from the first communication channel to the second communication channel is responsive to determining, by the camera, that the second communication channel has a higher bit rate than the first communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; note: live versus recorded video is at different bit rate due to display/storage).

Regarding claim 18, as mentioned above in the discussion of claim 16, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein switching from the first communication channel to the second communication channel is responsive to determining, by the camera, that a second frequency band of the second communication channel has higher frequencies than a first frequency band of the first communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; note: live versus recorded video is at different frequency band due to display/storage).

Regarding claim 19, as mentioned above in the discussion of claim 16, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches wherein switching from the first communication channel to the second communication channel comprises adjusting, by the camera, an encoding of the video data from a first encoding type to a second encoding type, the first encoding type and the second encoding type producing the video data at different bit rates (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video and recording video; live versus recorded video is at different bit rate and encoding due to display/storage).

Regarding claim 20, as mentioned above in the discussion of claim 15, Siminoff in view of Kaku teaches all of the limitations of the parent claim.  Additionally, Siminoff teaches switching, by the camera, from a first communication channel to a second communication channel to provide the video data directly from the camera to the user device based on characteristics of the first communication channel and characteristics of the second communication channel (figure 1 sending image to item 114 or 116/118 also figures 13 – 16 live video, wherein video data directly from the camera to the user device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siminoff (US patent No. 2018/0268674) teaches sending image to a user device from a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
10/18/2022